CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 PENNSYLVANIA COMMERCE BANCORP NET INCOME UP 13%; ASSETS SURPASS $2 BILLION October 18, 2007 – Harrisburg, PA – Pennsylvania Commerce Bancorp, Inc. (NASDAQ Global Select Market Symbol: COBH), parent company of Commerce Bank/Harrisburg, N.A., reported increased assets, deposits, loans and net income for the third quarter of 2007, announced Gary L. Nalbandian, Chairman. Third Quarter Financial Highlights September 30, 2007 % Change (1) Total assets $2.02 Billion 10 % Total core deposits $1.62 Billion 4 % Total loans (net) $1.10 Billion 19 % Total revenues $21.0 Million 18 % Net income $1.9 Million 13 % Diluted net income per share $0.28 8 % (1) Compared to Third Quarter Ended September 30, 2006 Chairman’s Statement In commenting on the Company’s financial results, Chairman Nalbandian noted the following highlights: Ø Total assets increased to $2.02 billion. Ø Core deposits now exceed $1.62 billion. Ø Net loans grew $176 million, or 19%, over the third quarter one year ago. Ø Asset quality remains strong with net charge-offs for the quarter of only 0.02% and a non-performing loan coverage ratio of 319%. Ø Total revenues grew 18% for the quarter to $21.0 million. Ø Deposit charges and service fees grew 25% for the third quarter over the same period one year ago. Ø Net income was $1.9 million, up 13% over the third quarter one year ago. Ø Diluted net income per share was $0.28 for the third quarter, an 8% increase over the third quarter of 2006. Ø Shareholder equity increased $9.1 million, or 9%, to $108.3 million. New Stores and Awards Ø During the third quarter, the Company opened 3 new stores, increasing the total number of stores to 33 throughout its six-county footprint. Ø New stores opened during the third quarter were as follows: Location County Shillington Road Berks Manheim Pike Lancaster Linglestown Road Dauphin Ø On the national stage, J.D. Power & Associates ranked Commerce #1 in Customer Satisfaction in the Mid-Atlantic Region. Ø For the fourth straight year, Commerce Bank was voted Best Bank by the Harrisburg Magazine Simply the Best Readers’ Poll. Ø Pennsylvania Commerce Bancorp is an independent member of the “Commerce Bank Network,” a network of banks established by Commerce Bancorp, Inc. (NYSE: CBH) based in Cherry Hill, N.J. 2 Balance Sheet September 30, (dollars in thousands) 2007 2006 % Increase Total assets $ 2,015,486 $ 1,838,173 10% Total loans (net) 1,104,322 927,950 19% Core deposits 1,621,390 1,556,458 4% Total deposits 1,641,887 1,606,253 2% Lending Total gross loans increased $177.4 million, or 19%, to $1.11 billion from $938 million one year ago, and the growth was represented across all loan categories. The composition of the Company’s loan portfolio is as follows: (dollars in thousands) 9/30/07 % of Total 9/30/06 % of Total $ Increase % Increase Commercial $ 347,238 31 % $ 265,280 28 % $ 81,958 31 % Owner occupied 132,976 12 122,982 13 9,994 8 Total commercial 480,214 43 388,262 41 91,952 24 Consumer/residential 298,204 27 275,473 30 22,731 8 Commercial real estate 336,577 30 273,850 29 62,727 23 Gross loans $ 1,114,995 100 % $ 937,585 100 % $ 177,410 19 % Asset Quality The Company’s asset quality ratios are highlighted below: Quarter Ended September 30, 2007 June 30, 2007 September 30, 2006 Non-performing assets/assets 0.19 % 0.21 % 0.21 % Net loan charge-offs/average total loans 0.02 % 0.01 % 0.05 % Loan loss reserve/gross loans 0.96 % 0.96 % 1.03 % Non-performing loan coverage 319 % 278 % 265 % Non-performing assets/capital and reserves 3 % 3 % 3 % Non-performing assets and loans past due 90 days at September 30, 2007 totaled $3.7 million, or 0.19%, of total assets, as compared to $4.0 million, or 0.21% of total assets, at June 30, 2007 and $3.8 million, or 0.21%, of total assets one year ago. 3 Core Deposits Core deposit growth by type of account is as follows: September 30, (dollars in thousands) 2007 2006 % Change 3rd Qtr 2007 Cost of Funds Demand noninterest-bearing $ 281,366 $ 270,375 4 % 0.00 % Demand interest-bearing 798,013 687,501 16 3.43 Savings 375,210 406,907 (8 ) 2.41 Subtotal 1,454,589 1,364,783 7 2.45 Time 166,801 191,675 (13 ) 4.16 Total core deposits $ 1,621,390 $ 1,556,458 4 % 2.65 % Core deposit growth by type of customer is as follows: September 30, % of September 30, % of % (dollars in thousands) 2007 Total 2006 Total Increase Consumer $ 591,066 36 % $ 592,270 38 % - % Commercial 535,220 33 504,572 32 6 Government 495,104 31 459,616 30 8 Total $ 1,621,390 100 % $ 1,556,458 100 % 4 % Income Statement Three months ended September 30, Nine months ended September 30, (dollars in thousands, except per share data) 2007 2006 % Change 2007 2006 % Change Total revenues $ 21,006 $ 17,836 18 % $ 59,363 $ 53,353 11 % Total expenses 17,838 14,861 20 % 51,636 43,284 19 % Net income 1,851 1,645 13 % 4,534 5,732 (21 )% Diluted net income per share $ 0.28 $ 0.26 8 % $ 0.69 $ 0.89 (22 )% Total revenues (net interest income plus non-interest income) for the third quarter increased $3.2 million, to $21.0 million, up 18% over the third quarter of 2006. Total revenues for the first nine months of 2007 increased by $6.0 million, or 11%, over the same period in 2006. Net income totaled $1.9 million for the third quarter of 2007, a 13% increase over net income of $1.6 million for the third quarter of 2006. Net income per fully diluted share for the third quarter was $0.28, an 8% increase over the. $0.26 recorded for the same period a year ago. Net Interest Income and Net Interest Margin Net interest income for the third quarter of 2007 totaled $15.2 million, an increase of $2.0 million, or 15%, over the $13.2 million recorded a year ago.This increase was a result of continued strong loan growth and improvement in the net interest margin.For the first nine months of 2007, net interest income totaled $42.7 million, up $2.9 million, or 7%, over the $39.8 million recorded for the first nine months of 2006. 4 The net interest margin for the third quarter of 2007 was 3.36%, up 22 basis points (bps) over the 3.14% figure recorded in the third quarter of 2006, and compared to 3.19% for the second quarter of 2007.The improvement in net interest margin is a result of increased yields on the Company’s earning assets combined with a reduction in the deposit and total cost of funds. Net interest income, on a tax equivalent basis, totaled $15.5 million in the third quarter of 2007, an increase of $2.2 million, or 16%, over the third quarter one year ago. This figure was up $926,000 over net interest income on a fully taxable basis recorded in the second quarter of 2007. Net Interest Income and Rate/Volume Analysis As shown below, the increase in net interest income on a tax equivalent basis was due to volume increases in the Company’s earning assets, as well as improvement in the net interest margin. (dollars in thousands) Net Interest Income September 30 2007 vs. 2006 Volume Increase Rate Change Total Increase % Increase Quarter $956 $1,216 $2,172 16% First Nine Months 2,404 861 3,265 8% Noninterest Income Noninterest income for the third quarter of 2007 totaled $5.8 million, up $1.1 million, or 24%, over $4.7 million a year ago.The growth in noninterest income for the third quarter was reflected in increased deposit charges and service fees as depicted below: Three months ended September 30, Nine months ended September 30, (dollars in thousands) 2007 2006 % Change 2007 2006 % Change Deposit charges and service fees $ 5,402 $ 4,317 25 % $ 14,977 $ 12,242 22 % Other income 414 363 14 1,543 1,310 18 Subtotal 5,816 4,680 24 16,520 13,552 22 Net investment securities gains - - - 171 - 100 Total noninterest income $ 5,816 $ 4,680 24 % $ 16,691 $ 13,552 23 % Noninterest income for the first nine months of 2007 increased $3.1 million, or 23%, from $13.6 million in 2006.Like the third quarter, the increase is due to growth in the level of deposit charges and service fees. Noninterest Expenses Noninterest expenses for the third quarter of 2007 were $17.8 million, up 20%, over $14.9 million one year ago.The increases in noninterest expenses for the quarter were widespread across all categories, reflecting the Company’s continued growth.Included in noninterest expenses for the third quarter of 2007 are costs related to two new stores opened in November 2006, as well as costs for the three new stores opened during the most recent quarter.Also contributing to the increase was a higher level of regulatory fees as well as FDIC insurance assessments that were reintroduced to the Banking Industry starting January 1, 2007.On a linked quarter basis, noninterest expenses were up $530,000, or 3%. 5 Noninterest expenses for the first nine months of 2007 totaled $51.6 million, up $8.4 million, or 19%, over the $43.3 million recorded during the same period in 2006.This increase was attributable to the same costs as discussed in the previous paragraph. Investments At September 30, 2007, the Company’s investment portfolio totaled $721 million. Detailed below is information regarding the composition and characteristics of the Company’s investment portfolio at September 30, 2007. Product Description Available for Sale Held to Maturity Total (in thousands) Mortgage-backed securities: Federal agencies pass through certificates (AAA rated) $ 73,066 $ 84,370 $ 157,436 Collateralized mortgage obligations (AAA rated) 318,486 34,762 353,248 U.S. Government agencies/other 4,825 205,532 210,357 Total $ 396,377 $ 324,664 $ 721,041 Duration (in years) 3.9 3.6 3.8 Average life (in years) 5.1 4.6 4.8 Quarterly average yield 5.40 % 5.31 % 5.37 % At September 30, 2007, the after tax depreciation of the Company’s available for sale portfolio was $4.5 million. Capital Stockholders’ equity at September 30, 2007 totaled $108.3 million, an increase of $9.1 million, or 9%, over stockholders’ equity of $99.2 million at September 30, 2006.Return on average stockholders’ equity (ROE) for the three months and nine months ended September 30, 2007 and 2006 are shown below: Return on Equity Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 6.91% 6.77% 5.79% 8.15% The Company’s capital ratios at September 30, 2007 were as follows: Commerce Regulatory Guidelines “Well Capitalized” Leverage Ratio 7.30% 5.00% Tier 1 9.87% 6.00% Total Capital 10.62% 10.00% 6 Shareholder Returns As of September 30, 2007 Commerce NASDAQ Bank Index 1 Year 21% (5%) 3 Years 11% 3% 5 Years 12% 9% 10 Years 12% 7% FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION The Company may, from time to time, make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission (including the annual report on Form 10-K and the exhibits thereto), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions that are subject to significant risks and uncertainties and are subject to change based on various factors (some of which are beyond the Company’s control). The words “may”, “could”, “should”, “would”, “believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan” and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause the Company’s financial performance to differ materially from that expressed in such forward-looking statements: · the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; · the effects of, and changes in, trade, monetary and fiscal policies, including interest rate policies of the Board of Governors of the Federal Reserve System; · inflation; · interest rate, market and monetary fluctuations; · the timely development of competitive new products and services by the Company and the acceptance of such products and services by customers; · the willingness of customers to substitute competitors’ products and services for the Company’s products and services and vice versa; · the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); · the impact of the rapid growth of the Company; · the Company’s dependence on Commerce Bancorp, Inc. to provide various services to the Company; · changes in the Company’s allowance for loan losses; · effect of terrorists attacks and threats of actual war; · unanticipated regulatory or judicial proceedings; · changes in consumer spending and saving habits; · and the success of the Company at managing the risks involved in the foregoing. Because such forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by such statements. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on behalf of the Company. For information, concerning events or circumstances after the date of this report refer to the Company’s filings with the Securities and Exchange Commission (“SEC”). 7
